DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “the second cap removable cap”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specifications disclose the main body is 3D printed [0021].  The specifications fail to clarify what parts the main body consists of.  It is unclear if the main body includes the housing and plurality of container or if the main body includes just the housing or plurality of containers.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 and 18 recites the limitation “a vacuum/blower” but the claim is considered indefinite because it is unclear if the limitation is referring to a vacuum and blower or a vacuum or blower.  For examination purpose, the claim has been interpreted as “a vacuum or blower”.
Claim 17 is rejected due to being dependent upon a rejected claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites a method claim of manufacturing.  A method claim does not further limit and apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (CN105946416A).
Regarding Claim 11, Wang teaches a handheld apparatus comprising: 
a housing (Fig. 1, [0014] general exterior wall of the cylinder) having an outer wall of a substantially cylindrical shape (Fig. 1) with a longitudinal axis (See annotated fig. 1 below), wherein the housing is configured to be grasped by a user by wrapping user's fingers around the outer wall (Examiner interprets this as e, and 
a plurality of containers (Ref. 1, 2 and 3, Fig. 1, containers are formed by the internal surfaces of the layers) accommodated within the housing (Fig. 1, therefore they are accommodated housing), wherein each of the plurality of containers is configured to house at least one device or tool selected from a pencil sharpener (Ref. 2, Fig. 1), a vacuum/blower, a rubbery eraser, and a writing utensil.

Regarding Claim 12,  Wang teaches the limitations of claim 11, as described above, and further teaches wherein each of the plurality of containers is shaped such that the plurality of containers fit together to correspond to the substantially cylindrical shape of the housing when accommodated inside the housing (Fig. 1, the housing is interpreted as the external surface when the containers are assembled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 11-12 above, and further in view of Luttgens (2001/0016989).
Regarding Claim 13, Wang teaches the limitations of claim 11, as described above, and teaches wherein each layer forms a cap to seal each layer, wherein the cap covers at least a first end of the housing perpendicular to the longitudinal axis (Fig. 1) and the second cap covers at least a second end of the housing opposite the first end (Fig. 1).  Wang fails to explicitly teach a first and second removable cap.  Luttgens teaches a pencil sharpener and can be considered analogous art because it is within the same field of endeavor.  Luttgens further teaches the concept of a removable cap (Ref. 8, Fig. 1, [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first cap to cover the first end of the housing and the second cap to cover the second end of the housing, as taught by Wang, with the removable cap as taught by Luttgens, to allow easier access to the compartments by not disassembling the entire apparatus and to easily remove the shavings from the bottom of the housing.   Further the cap would provide a secure connection to ensure no shavings or objects will accidently fall out of the compartments.   

Regarding Claim 19, Wang teaches the limitations of claim 11, as described above, and further teaches wherein the plurality of containers comprise a storage container (Ref. 1, Fig. 1 [0017]) configured to store at least one item ([0017] teaches a pen holder).  Wang fails to explicitly teach a removable screw-on cap.  Luttgens teaches a pencil sharpener with a screw on cap and can be considered analogous art because it is within the same field of endeavor.  Luttgens further teaches wherein the storage container has a removable screw-on cap (Ref. 8, Fig. 1, [0033]).  The screw on cap is used to contain a container (Ref. 1, Fig. 1, [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Wang, with a screw cap, as taught by Luttgens, to allow easy access to the storage container while providing a secure closure method to ensure nothing will fall out of the storage container.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 11-12 above, and further in view of Fleming (2408767).
Regarding Claim 14, Wang teaches the limitations of claim 11, as described above, and further teaches a pencil sharpener (Ref. 2, Fig. 2, [0014]).  Fleming teaches a pencil sharpener and can be considered analogous art because it is within the same field of endeavor. Fleming further teaches a vacuum/blower (Col. 1, Line 6-13) positioned in one of the plurality of containers ([Col. 1, Line 6-13] teaches the pencil sharpener containing a blower to create a draft of air to remove the cuttings from the pencil).
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fleming as applied to claim 14 above, and further in view of Luttgens (2001/0016989).
Regarding Claim 18, Wang in view of Fleming teaches the limitations of claim 14, as described above, and further teaches wherein the vacuum/blower comprises a motor (Ref. 45, Fig. 1, [Col. 5, Line 47-51]) and a fan (Ref. 30, Fig. 4, [Col. 6, Line 3-20]) housed in one of the plurality of containers (Fig. 1 shows the fans are housed in one of the plurality of containers).  Wang in view of Fleming fails to explicitly teach wherein said container has a removable cap for ease of emptying objects collected via the vacuum.  Luttgens teaches a pencil sharpener and can be considered analogous art because it is within the same field of endeavor.  Luttgens further teaches wherein said container has a removable cap (Ref. 8, Fig. 1, [0033]) for ease of emptying objects collected via the vacuum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Wang in view of Fleming, with a removable cap, as taught by Luttgens, to allow easy access to the storage container while providing a secure closure method to ensure nothing will fall out of the storage container.  

Claim 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fleming as applied to claim 14 above, and further in view of Stinnett (7,510,225).
Regarding Claim 16, Wang in view of Fleming teaches the limitations of claim 14, as described above, and further teaches a motor a compartment to assist a pencil sharpener.  Wang in view of Fleming fails to explicitly teach the vacuum/blower comprises a battery accommodated in one of the plurality of containers.  Stinnett teaches a blower in a compact form factor and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to power a blower in a small form factor case.  Stinnett further teaches the concept of wherein the vacuum/blower comprises a battery (Ref. 18, Fig. 2, [Col. 2, Line 60-61]) accommodated in one of the plurality of containers (Fig. 2).  Stinnett teaches the battery is used to power the motor of the blower.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vacuum and blower and one of the plurality of containers, as taught by Wang in view of Fleming, with a battery, as taught by Stinnett, to provide power to the motor of the blower and increase portability by eliminating the need for a power chord.  

Regarding Claim 17, Wang in view of Fleming and Stinnett teach the limitations of claim 16, as described above, and further teaches wherein the battery is selected from a rechargeable battery (Ref. 18, Fig. 2, [Col. 2, Line 61] describes a rechargeable battery) and a non-rechargeable battery.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 11-12 above, and further in view of Lyon (9,962,921).
Regarding Claim 20, Wang teaches the limitations of claim 11, as described above, but fails to explicitly teach a method of manufacturing the handheld product comprising of printing the housing and the plurality of containers with a 3D printer.  Lyon teaches the concept of 3D printing shipping containers (Abstract).  Lyon teaches it is old and well known to use 3D printing to manufacture containers for holding objects and the housings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to manufacture the housing and plurality of containers, as taught by Wang, with the 3D printing, as taught by Lyon, since such a modification is merely an alternate equivalent manufacturing style for the creation of containers.  
Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, Wang, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 11-12, as described above, but Wang, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious wherein the vacuum/blower comprises a hose configured to fold or retract to allow one of the first removable cap and the second removable cap to close and in combination with the recited features of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CN213676165U), NPL (Pencil Sharpeners with Desk Vacuum), Shu (6,249,981),  Yoo (KR20150001938U) teach pencil sharpeners and blowers and can be considered analogous art because it is within the same field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723